DETAILED ACTION
	
	This Office Action includes rejections that were not necessitated by the amendments. Accordingly, this Office Action is made non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 12/07/2021 have been entered. The amendments canceled claims 9-10. Consequently, claims 1-8 and 11-16 remain pending in the application.
Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive.
Applicant states (see pg. 7) that “The Examiner has rejected claims 1-16 under 35 U.S.C. 112 (b). The claims have been amended to overcome these rejections.”
In response, many of the issues the examiner had set forth were not even addressed. Thus, those issues are set forth again in this Office Action. The amendments introduced some 
Applicant argued (see pg. 9) that “claim 1 includes the elements of claims 9 and allowable claim 10. Therefore, claims 9 and 10 have been canceled without prejudice.”
“Because claim 1 includes the elements of claims 9 and allowable claim 10 it is respectfully submitted that claim 1 is allowable.”
In response, in amending the subject matter of claim 10 to overcome the previous issues under 35 USC § 112 applicant broadened the subject matter. Claim 10 had recited “…it will signal the controller to immediately stop a respective motor sensor to motor.” However, claim 1 does not even require a controller, let alone immediately stopping anything. In light of that fact, the prior art of record still applies. See the current rejections below.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 46, 47, 48
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Claim Objections
Claims 1, 5-6 and 12-13 are objected to because of the following informalities:
Regarding claim 1: the limitation “selectively stopping said plurality of rollers” is objected to for not adding anything to the claim. The claim already recites “stopping motors and thereby the rollers” and “driving said plurality of rollers via said plurality of motors to move the sheet to a new position”. Therefore, it is already clear that the rollers are selectively stopped.
Regarding claims 5 and 13: the phrase “its first fold line” should read, ‘the first fold line on the sheet’ to be consistent with the terminology used in claim 1.
Regarding claim 6: the limitation “closing of a plurality of valves which in turn control an amount of oil flow through the valves actuating…” should read, for example, ‘closing of a plurality of valves, wherein the opening and closing controls an amount of oil flow through the valves, thereby actuating…’
Regarding claim 12: the term “stopped” should read ‘stops’.
Appropriate correction for the above list of issues is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 12-16 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(a) for being dependent on a rejected base claim.
Regarding claim 12: the claim recites “after the sheet is folded a first time and the sheet is moved into a second position, another sensor of said sensors will detect the preformed notch”. However, no support could be located in the specification or drawings for a sensor that detects the notch after folding has already occurred at that notch as the claim requires. Therefore, the recitation adds new matter to the disclosure.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
There is no antecedent basis in the claim for the following limitations:
“said second sensor” and “the sheet on said rollers” (clm. 1)
“the step of resetting” (clm. 4)
“the step of stopping” (clm. 5)
 “the step of selectively opening” (clm. 8)
 “the respective moving roller” (clm. 12)
“the step of stopping” (clm. 13)
Regarding claim 1: it is unclear if “said sensors” in line 5 is referring the “sensors” in general or just the “first sensor” and “second sensor”. They are being interpreted as the first and second sensors.
In the scenario where the fourth sensor is being used, it becomes unclear if the third sensor is even required in the claim. In other words, it is unclear if it is required that there actually be four sensors or if applicant is intending to claim a third sensor of two alternative/different types. It is being interpreted that a fourth sensor is not required.
It is unclear if the “notch” in line 9 is the same as or additional to “the pre-formed notch”. They are being interpreted to be the same.
It is unclear if “the sheet on said rollers” in lines 10-11 is the same as or additional to “the sheet on a roll former” in line 2. They are being interpreted to be the same.
It is unclear if the “motors” in line 12 are included by or additional to “said plurality of motors” in line 10. They are being interpreted as being included by said plurality of motors.
It is unclear if the “fold line of the roll former” in line 17 is the same as or additional to the “fold line of the roll former” in line 13. They are being interpreted to be the same.
Regarding claim 2: it is unclear if it is the first sensor or the folder “which will signal a programmed controller”. It is being interpreted as being the first sensor.
Regarding claim 3: it is unclear if the “second sensor” is the same as or additional to “said second sensor” of claim 1. They are being interpreted to be the same.

Regarding claim 4: it is unclear which of said motors the phrase “both the motors” is referring to. It is being interpreted as any two motors of the plurality of motors.
It is unclear if the “oil flow” in line 2 is referring to the single line flow or the dual flow of claim 3, or separate flow. It is being interpreted as separate flow. 
It is unclear if the “parallel circuit” in line 4 is the same as or additional to the parallel circuit of claim 3. They are being interpreted to be the same.
Regarding claim 5: it is unclear if the “folding line of a folder” and the “folder” are the same as or additional to the “fold line of a roll former” and “the folder” of claim 1. They are being interpreted to be the same.
Regarding claims 6 and 15: the recitation of “the valves actuating the motors from a series circuit to parallel oil flow” renders the claim indefinite, because it is unclear what is meant by “parallel oil flow” relative to the “series circuit”. The claims are being interpreted such that oil flow is switched from within a series circuit to within a parallel circuit. 
Regarding claim 7: it is unclear if the “oil flow” is referring to the “oil flow through the valves” or the “parallel oil flow” of claim 6, or a separate oil flow. It is being interpreted as being a separate oil flow. 
Regarding claim 8: it is unclear if the “at least one motor” is one of or additional to the motors of claim 1. It is being interpreted as being one of the motors.
Regarding claim 11: it is unclear if the “respective set of roller motors” are additional to “said motors”. They are being interpreted as being included by “said motors”.
Regarding claim 12: it is unclear if the “second position” is intended to come before or after the “new position” of claim 1, or if they are actually the same position. They are being interpreted to be the same.
It is unclear which sensor of the “sensors” of claim 1 the phrase “another sensor” is referring to. Note that the specification appears to only disclose four sensors, and claim 1 already recites four sensors. Therefore, it seems the “another sensor” must be one of the four and should be claimed as such. It is being interpreted to be any one of the four that is capable of meeting the claimed function.
Regarding claim 15: it is unclear if the “set of valves” of line 3 are the same as or additional to the “set of valves” of line 2. They are being interpreted to be the same.
Regarding claim 16: it is unclear if “the oil flow” is referring to the oil flow through valves or the parallel oil flow of claim 15, or a separate oil flow. It is being interpreted as being a separate oil flow. 
It is unclear if the “bending or folding of the sheet” is additional to the steps of folding in claim 1. It is not being interpreted as being additional.
Correction for the above list of issues is required.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-16 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Any claims not 
Regarding claim 14: the scope of the subject matter of the claim is the same as that of claim 13, just worded slightly differently. Therefore, the claim fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lipari (US 5,970,769 A), in view of Suzuki (JP H09-295083 A) and Akami et al. (US 7,412,863 B2).
Regarding claim 1: Lipari discloses a method for aligning a sheet (see figs. 7-8, col. 7, lns. 53-55 and col. 8, lns. 19-25) comprising:
arranging a sensor (82, fig. 7) to detect and track a position of the sheet (metal sheet stock 46) on a roll-former (col. 7, lns. 53-55);
detecting the sheet (46) using said sensor (col. 7, lns. 53-55);

a control system (98, fig. 9) that monitors the position and speed of the sheet (col. 8, lns. 1-3 and 53-58);
folding the sheet (via bending head 89, fig. 7) (also see col. 8, lns. 19-21);
driving a plurality of rollers (48) via a plurality of motors (col. 6, lns. 49-52);
folding the sheet at least one additional time (see fig. 5, the sheet is folded at each location of the notches 36 via the bending head 89 in fig. 7; also see col. 5, lns. 56-58 and col. 8, lns. 19-21).
Lipari does not explicitly disclose slowing down said plurality of motors driving said rollers and the sheet on said rollers; stopping the motors and thereby the rollers and the sheet when a first fold line (corresponding to the notches 36, figs. 3, 5) on the sheet is in line with a fold line on the roll former; and driving said plurality of rollers via said plurality of motors to move the sheet to a new position wherein another fold line is in line with a fold line of the roll former.
However, slowing and stopping the motors would be inherent to Lipari’s roll former at least in order for the sharp bends (see figs. 2-3) to be formed by the folder (89, figs. 7-8) and Lipari discloses that the control system initiates operation of the folder at appropriate times, i.e., when a fold line of the sheet is in line with a fold line of the folder (col. 8, lns. 19-21 and 53-58). It is also obvious to the skilled artisan that between said appropriate times the rollers would be driven to move the sheet to a new position wherein another fold line is in line with a 
Lipari is silent regarding identifying the sheet using a second sensor of said sensors. 
However, Suzuki teaches a method of aligning a sheet (see ¶ [0020]) comprising detecting the sheet (11) using sensors (5, 6) which detect indicators (marks 11A) on the sheet, slowing down a motor (7) driving the rollers (8, 9) in response to the detection of the indicators, and selectively stopping the motor thereby accurately completing the feed/alignment of the sheet relative to the press (3).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lipari to include identifying the sheet using a second sensor, as taught by Suzuki, since it has been held that mere duplication of parts known in the prior art has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Lipari is also silent regarding using a third or fourth sensor which are positioned on the folder to detect a notch on respective sides of the metal sheet.
However, Akami teaches a method of aligning a metal sheet in a folder (11, fig. 3) using a sensor (10D, 12) positioned on the folder to detect positioning marks (M1, M2, fig. 4) on respective sides of the sheet (W) for aligning the sheet with the punch (P) and die (D) of the folder (see fig. 4).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lipari to include a sensor positioned on 
Regarding claim 2, which depends on claim 1: the modification of Lipari in view of Suzuki set forth in claim 1 above teaches the step of detecting the sheet comprises detecting using said first sensor of said sensor a first entry of the sheet into a folder (see fig. 1 of Suzuki, when first mark sensor 5 senses the leading mark 11A the sheet has already entered into the press 3, i.e., first entry) which will signal a programmed controller (2) to trigger at least one motor (7) of said motors to slow down a speed of all the plurality rollers (8, 9) (¶ [0012] of Suzuki).
Claims 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lipari, in view of Suzuki and Akami, and further in view of Thiry et al. (US 7,426,884 B2).
Regarding claim 3, which depends on claim 1: the modification of Lipari in view of Suzuki set forth in claim 1 above teaches detecting the sheet (46, figs. 7, 8 of Lipari) using the second sensor (second mark sensor 6, fig. 1 of Suzuki), but is silent regarding sending a signal to the controller to activate a switching of a hydraulic oil flow powering the motors from an initial series circuit of single line flow to parallel circuit of dual oil flow powering a motor.
However, Thiry teaches a hydraulic circuit arrangement comprising a series circuit having motors (10), a parallel circuit having a motor (cylinder 14), and sending a signal, via a sensor (col. 2, lns. 60-63 and col. 4, lns. 48-50), to a controller (load sensing system LS) programmed to activate a proportional slide valve (18) located between the series and parallel circuits in order to switch between the circuits to control fluid flow powering the motors (col. 2, ln. 60 – col. 3, ln. 9).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lipari’s hydraulic system to include series and parallel circuits and a sensor for sending a signal to Lipari’s controller to switch between flow through the series circuit to flow through the parallel circuit, as taught by Thiry, because applying known techniques to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 6, which depends on claims 1: Lipari discloses a controller (col. 8, lns. 54-58), but is silent regarding the controller being programmed to control an opening and closing of a plurality of valves which in turn control an amount of oil flow through the valves actuating the motors from a series circuit to parallel oil flow.
However, Thiry teaches a hydraulic circuit arrangement comprising a series circuit having motors (10), a parallel circuit having a motor (cylinder 14), and a controller (load sensing system LS) programmed to control opening and closing of a proportional slide valve (18) located between the series and parallel circuits in order to control the flow through the circuits (col. 2, ln. 60 – col. 3, ln. 9). Thiry further teaches that the proportional valve controls the velocity of the motors independently (col. 1, lns. 33-38). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lipari’s hydraulic system to include series and parallel circuits, and program Lipari’s controller to control an opening and closing of 
Regarding claim 7, which depends on claim 6: the modification of Lipari in view of Thiry set forth in claim 6 above teaches oil flow is configured to control the actuation of the motors (col. 1, lns. 33-38 of Thiry) which in turn control a speed of the plurality of rollers (48, fig. 8 of Lipari) moving the sheet (46).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lipari, in view of Suzuki and Akami, and further in view of Borwig et al. (US 8,225,636 B2).
Regarding claim 5, which depends on claim 1: the modification of Lipari in view of Suzuki set forth in claim 1 above teaches the step of folding the sheet comprises the step of stopping the metal sheet (¶ [0020] of Suzuki) along its first fold line (see annotated fig. 5 of Lipari below).

    PNG
    media_image1.png
    215
    395
    media_image1.png
    Greyscale

Annotated Figure 5 of Lipari


The modification of Lipari in view of Suzuki set forth in claim 1 above is silent regarding the first fold line being aligned by being seated directly on top of a folding line of a folder.
However, Borwig teaches a roll-former (16, fig. 1A, 1B) comprising a folder (20) having a folding line (corresponding to the axis of hinge 60 as view in fig. 3) and a first fold line 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the bending head of Lipari with the folder of Borwig, since the substitution results in the predictable use of a known type of device for forming bends in sheet metal (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lipari, in view of Suzuki and Akami, and further in view of Blass (WO 87/01977 A1).
Regarding claim 8, which depends on claim 1: Lipari discloses that the motors can be hydraulic motors (col. 6, lns. 49-52), but the modification of Lipari in view of Suzuki set forth in claim 1 above is silent regarding a step of selectively opening and closing at least one valve to activate at least one motor of said motors.
However, Blass teaches a roll-former comprising hydraulic motors (16) connected to a hydraulic circuit (50) having a valve (51) that can selectively be opened or closed to activate the motors.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure Lipari with hydraulic motors and a valve that can be selectively opened and closed, thereby providing Lipari with means for activating/deactivating the motors, as taught by Blass.
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lipari, in view of Suzuki, Akami and Thiry, and further in view of Kitamoto et al. (US 2019/0022734 A1).
Regarding claim 11, which depends on claim 3: Lipari is silent regarding at least one sensor of said sensors is configured to control a motor of said motors thereby actuating a respective set of motors to control the plurality of rollers to stop moving.
However, Kitamoto teaches a method of aligning a material (31, fig. 10) relative to a cutting machine (55), the method comprising using a sensor (65) for detecting the position of the material (¶ [0047], last four lines) and stopping a set of motors (M3, M4) to thereby stop rollers (r11 to r14), thereby setting the material at the standby position (¶ [0075]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Lipari with a sensor configured to actuate a set of motors to control the plurality of rollers to stop moving, thereby setting the material at a standby position, as taught by Kitamoto, for bending operations to be performed by the folder.
Regarding claim 12, which depends on claim 11 and is being examined as best understood: the claim recites “after the sheet is folded a first time and the sheet is moved into a second position, another sensor of said sensors will detect the preformed notch and will signal to the controller to stop the motors which in turn stopped the respective moving roller of said plurality of rollers.”
Examiner contends that the claim is merely requiring that the previous steps are repeated for additional notches and, thus, for additional bends.  Because Lipari discloses 
Regarding claims 13 and 14, which depends on claims 12 and 13: as set forth in claim 1, stopping the sheet would be inherent to Lipari’s roll former in order for the sharp bends (see figs. 2-3) to be formed by the folder (89, figs. 7-8) and Lipari discloses that the control system initiates operation of the folder at appropriate times, i.e., when a fold line of the sheet is in line with a fold line of the folder (col. 8, lns. 19-21 and 53-58).
Regarding claim 15, which depends on claims 14: Lipari discloses a controller (col. 8, lns. 54-58), but is silent regarding the controller being programmed to control an opening and closing of a set of valves which in turn control an amount of oil flow through the valves actuating the motors from a series circuit to parallel oil flow.
However, Thiry teaches a hydraulic circuit arrangement comprising a series circuit having motors (10), a parallel circuit having a motor (cylinder 14), and a controller (load sensing system LS) programmed to control opening and closing of a proportional slide valve (18) located between the series and parallel circuits in order to control the flow through the circuits (col. 2, ln. 60 – col. 3, ln. 9). Thiry further teaches that the proportional valve controls the velocity of the motors independently (col. 1, lns. 33-38). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lipari’s hydraulic system to include series and parallel circuits, and program Lipari’s controller to control an opening and closing of a plurality of valves which in turn control an amount of oil flow through the valves actuating the 
Regarding claim 16, which depends on claim 15: the modification of Lipari set forth in claim 15 above teaches the oil flow is configured to indirectly control a bending or folding of the sheet, because the oil flow controls the velocity of the motors of the rollers and bending of the sheet does not occur until the motors are stopped. Therefore, by extension, the oil flow controls the bending. 
Allowable Subject Matter
For the reasons set forth in the previous Office Action, claim 4 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753